tcmemo_2011_100 united_states tax_court lattice semiconductor corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date steven marc wilker mark f leroux and michael j millender for petitioner john d davis for respondent memorandum opinion kroupa judge respondent determined deficiencies in petitioner’s tax for its taxable years ending date and date the years at issue of dollar_figure and dollar_figure respectively resulting from disallowance of a consolidated_net_operating_loss cnol carryback from there are two issues to decide the first issue is whether respondent erred in denying petitioner’s request to change its accounting_method with respect to 12-month expenses for we hold that he did not the second issue is whether petitioner may claim a prepaid_expense deduction for we hold that it may not background this case was submitted fully stipulated under rule the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner was an accrual_method taxpayer with its principal_place_of_business in hillsboro oregon at the time it filed the petition petitioner designs develops and markets high-performance programmable logic devices and related software petitioner traditionally incurred regular expenses from prepaid insurance maintenance and service contracts contracts these contract expenses were prepaid expenses under sec_263 and the regulations promulgated thereunder as of the benefits of these contracts typically did not exceed months but the contract periods sometimes spanned two tax years before petitioner capitalized its prepaid expenses for contracts that extended substantially into the following year 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code code in effect for unless otherwise indicated the treasury_department issued an advance notice of proposed rulemaking anprm in date stating that it expected to propose a rule that would no longer require capitalization of month prepaid expenses under sec_263 anprm fed reg date the next month respondent issued an industry directive on guidelines for the application of advance notice of rulemaking for intangibles under sec_263 industry directive date the industry directive stated the anprm’s 12-month rule would likely be adopted despite the internal revenue service’s irs contrary position at the time the industry directive further cautioned that prior irs consent was still required for accounting_method changes the treasury_department published a notice of proposed rulemaking npr regarding 12-month prepaid expenses in date sec_1_263_a_-4 proposed income_tax regs fed reg date the npr again proposed to incorporate a 12-month rule where an expenditure could be deducted in the year incurred so long as the useful_life of the resultant benefit did not extend beyond a year id the npr advised taxpayers not to seek an accounting_method change in reliance upon the proposed rules until final regulations were published sec_1_263_a_-4 proposed income_tax regs fed reg date nine days later petitioner applied for an accounting_method change under revproc_97_27 1997_1_cb_680 to deduct month prepaid expenses spanning two taxable years relevant expenses petitioner relied on the anprm and 270_f3d_1137 7th cir revg 113_tc_329 petitioner then claimed a deduction for the relevant expenses for the first time when it filed its consolidated federal_income_tax return for petitioner calculated a cnol carryback from the deduction of the relevant expenses which it carried back to and petitioner claimed a refund for those years based in part on the relevant expense deduction petitioner claimed this deduction for the relevant expenses and the corresponding cnol carrybacks and refunds even though it had not yet received approval to change its accounting_method the treasury_department published final regulations in date approximately a year after petitioner’s request stating that a taxpayer is not required to capitalize 12-month prepaid expenses final regulations sec_1_263_a_-4 income_tax regs t d 2004_1_cb_447 the final regulations are effective for amounts paid_or_incurred on or after date years after the years at issue sec_1_263_a_-4 sec_2as aforementioned petitioner capitalized its prepaid expenses for contracts that extended substantially into the following year before income_tax regs respondent subsequently released revproc_2004_23 2004_1_cb_785 providing procedures for automatic consent to accounting_method changes that complied with the final regulations in principle it specified however that requests for accounting_method changes pursuant to the final regulations for a year earlier than the effective date such as petitioner’s would not be granted id sec_2 c b pincite respondent denied petitioner’s request to change its accounting_method in date and gave petitioner the option to withdraw its application and receive a refund of the user_fee respondent invited petitioner to explain its reasons for not withdrawing its request if petitioner chose not to withdraw and use the provisions of revproc_2004_23 supra petitioner neither withdrew its application nor provided further explanation to respondent respondent issued a letter formally denying petitioner’s accounting_method change in date respondent also issued to petitioner an explanation of items on form 886-a to which petitioner submitted a response petitioner’s response included a discussion of 616_f2d_429 9th cir revg 69_tc_605 to argue that ninth circuit law allows ninth circuit taxpayers to use the 12-month rule 3these procedures differ from the discretionary consent procedures under revproc_97_27 1997_1_cb_680 respondent issued petitioner the deficiency_notice disallowing the relevant expense deduction and the corresponding cnol carrybacks resulting in the deficiencies at issue petitioner timely filed a petition discussion this case relates to a taxpayer’s change in its accounting_method without first obtaining consent from the commissioner respondent denied petitioner’s request to change its accounting_method to the 12-month rule petitioner argues that respondent implemented an automatic rejection policy and automatically disregarded developing caselaw respondent contends that he acted within his proper discretion we begin by reviewing the procedural requirements and caselaw governing a change_of_accounting_method a taxpayer must secure irs consent before changing its accounting_method for computing income sec_446 sec_1_446-1 income_tax regs the prior consent requirement promotes consistent accounting practices and therefore secures uniform collection_of_taxes see 115_tc_554 quoting 64_tc_314 taxpayers are prevented from unilaterally switching to more financially beneficial methods_of_accounting with the benefit of hindsight see sec_446 disallowing such unilateral change helps to protect against the loss of revenues and prevents administrative burdens and inconvenience in administering the tax laws see diebold inc v united_states cl_ct affd 891_f2d_1579 fed cir accordingly it is of great importance to the commissioner that taxpayers properly request and receive permission to change accounting_method before implementing a change the taxpayer must continue computing taxable_income under its old accounting_method if the commissioner denies the taxpayer’s request to change its accounting_method see eg 291_f2d_913 8th cir 25_tc_1086 affd 240_f2d_958 2d cir in addition the commissioner can require a taxpayer to abandon the new accounting_method and to report taxable_income using the old method if the taxpayer changes its accounting_method without first obtaining consent see eg advertisers exch inc v commissioner supra pincite sunoco inc subs v commissioner tcmemo_2004_29 the commissioner has wide discretion to grant or deny consent to a change in accounting_method see eg 96_tc_204 the commissioner’s refusal to consent to a taxpayer’s requested change in accounting_method is reviewed under an abuse_of_discretion standard see id pincite s pac transp co v commissioner 75_tc_497 with this background we now consider petitioner’s arguments petitioner argues that respondent ignored developing caselaw and applied an automatic rejection policy under revproc_2004_23 supra respondent argues that petitioner was ineligible to deduct the relevant expenses before the regulations became final we agree with respondent petitioner applied to change its accounting_method to deduct rather than capitalize the relevant expenses petitioner originally cited the anprm4 and 270_f3d_1137 7th cir to support its position highlighting recent developments favoring its accounting_method change request petitioner later relied upon a ninth circuit_court of appeals case that had earlier reversed the tax_court zaninovich v commissioner supra we disagree with petitioner that the ninth circuit allowed accrual basis taxpayers such as petitioner to use the 12-month rule we acknowledge that the ninth circuit_court of appeals reversed our decision in zaninovich and held that 12-month rental payments by a cash_method taxpayer were fully deductible in the 4the anprm did not purport to change existing administrative positions and did not negate the authorities under the then- existing law see blasius v commissioner tcmemo_2005_214 as such it provided no support for petitioner’s request to change its accounting_method year of payment in doing so it specifically distinguished between an accrual basis taxpayer such as petitioner and a cash_basis taxpayer such as the one in zaninovich id pincite n zaninovich applies only to cash_basis taxpayers zaninovich did not indicate that the ninth circuit would follow a 12-month rule for accrual basis taxpayers approximately two decades later the seventh circuit_court of appeals reversed the tax_court in adopting the 12-month rule for accrual_method taxpayers see u s freightways corp v commissioner supra this holding however is not binding on respondent the tax_court or taxpayers outside the seventh circuit petitioner further asks us to find that zaninovich and u s freightways indicate that the court_of_appeals for the ninth circuit would have adopted a 12-month rule for accrual_method taxpayers even without enactment of the final regulations petitioner also argues that respondent imposed his interpretation of the code to disregard developing caselaw we disagree we decline petitioner’s invitation to speculate about whether the court_of_appeals for the ninth circuit would have followed u s freightways if it had petitioner’s case indeed u s freightways was inconsistent with our decision and the decisions of other courts of appeals at the time see blasius v commissioner tcmemo_2005_214 finding substantial justification for the commissioner’s attempt to capitalize professional fees despite appellate reversal in u s freightways accordingly we find that respondent did not abuse his discretion in rejecting petitioner’s accounting_method change after zaninovich and u s freightways petitioner also asks us to find that respondent’s rejection of petitioner’s accounting_method change request was arbitrary and capricious because respondent instituted an automatic rejection policy petitioner asserts that respondent rejected all accounting_method change requests aiming to benefit from the 12-month rule if such requests did not comply with the procedures under revproc_2004_23 supra accordingly petitioner argues that respondent’s automatic rejection policy meant respondent failed to evaluate petitioner’s accounting_method change request under traditional application procedures and developing caselaw we need not reach this question however of whether respondent implemented an automatic rejection policy we have already found that respondent acted within his discretion in rejecting petitioner’s accounting_method change request under then-existing caselaw as applied to petitioner’s circumstances we need not speculate as to whether the commissioner would have reached a different conclusion if considering a similarly- situated taxpayer in a circuit where the caselaw supported a different conclusion accordingly petitioner’s only option to change its accounting_method to benefit from the 12-month rule was to rely upon the final regulations and their implementation as described in revproc_2004_23 supra the final regulations are effective for amounts paid_or_incurred on or after date petitioner had sought to deduct relevant expenses for a year before the effective date of the final regulations respondent was justified in enforcing the effective date provisions implementing the final regulations see sec_7805 we hold that respondent did not abuse his discretion in denying petitioner’s request to change its accounting_method respondent acted within his discretion to assert sec_446 and require petitioner to abandon the new method and to report taxable_income using the old accounting_method see eg advertisers exch inc v commissioner t c pincite sunoco 5petitioner also argues that respondent’s denial of its request resulted in unequal treatment of similarly-situated taxpayers we again disagree denying petitioner’s accounting_method change application was consistent with respondent’s previous pronouncements including his positions in zaninovich and u s freightways denial of petitioner’s application under the final regulations was consistent with the effective date and transitional provisions announced in revproc_2004_23 2004_1_cb_785 which applied equally to all taxpayers relying on the final regulations inc subs v commissioner tcmemo_2004_29 accordingly we sustain respondent’s determination to disallow the expenses we have considered all remaining arguments the parties made and to the extent not addressed we conclude they are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
